DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is response to communication:  response original application filed on 09/21/2020.
Claims 1-21 are currently pending in this application.  
The IDS filed on 09/21/2020 has been accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,251,370, 1-16 of U.S. Patent No. 8,898, 743, 1-21 of U.S. Patent No. 10,055,610, and 1-19 of U.S. Patent No. 10,783,273.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the parent claims are found in the present claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 7, 14, and 21, the claims recite “wherein the portion of the personal content from being presented in response to determining that the mobile device has been disconnected from the wireless network connection.”  There seems to be missing words or a grammatical error that renders this claim unclear.  It is unclear what action is being taken once the mobile device has been disconnected.  As best understood by the examiner, this will be interpreted has preventing the personal content from being presented once it has determined that a device has been disconnected form the wireless network connection. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al. US Patent Application Publication 2013/0347025 (Prakash), in view of Weber et al. US Patent Application Publication 2011/0320819 (Weber), and further in view of Heddings et al. US Patent Application Publication 2003/0208636
As per claim 1, Prakash teaches a method for controlling personal content on a media device, the method comprising: receiving a usage term for accessing personal content associated with a user account, wherein a usage term indicates that personal content associated with the user accountt is to be inhibited from being presented (paragraph 26 with mobile device with policy settings and sharing policy to determine what content may be viewed); presenting a graphical user interface that prompts a user to permit the media device to access the personal content based on the usage term indicating that the media device is not authorized to present the personal content associated with the user account (Figure 2, paragraph 29 wherein user is provided with information regarding additional fees required for service request); presenting, based on a permission received from the graphical user interface, at least a portion of the personal content (Figure 2, paragraphs 29-31 with mobile device accessing content based on received permission).  
Although Prakash teaches rules and terms for accessing content, Prakash does not explicitly teach inhibiting content based on a state of a wireless network connection with a mobile device and inhibiting a portion of the personal content from being presented based on a disconnection state of the wireless network connection with the mobile device.  However, this would have been obvious.  For example, see Weber (abstract, Figure 2, with device bing in proximity with second device to receive access to content; see paragraph 35, 35 with Bluetooth example for example of proximity/connection; see paragraph 45 wherein if device is no longer in proximity/disconnection state, device will stop presenting content).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings Prakash with Weber.  One of ordinary skill in the art would have been motivated to perform such an addition to provide restricted content to other devices (paragraphs 1-2 of Weber).
Although the Prakash combination teaches presenting information via a GUI, the combination does not explicitly teach wherein the graphical user interface presents information about an application that the user account is associated and that is attempting to access the personal content.  However, presenting information to a user regarding a program/application that is trying to access personal content and granting permission would have been obvious.  For example, see Heddings (paragraph 22 with presenting information to a user and granting permission by the user).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Heddings with the Prakash combination.  One of ordinary skill I the art would have been motivated to perform such an addition to provide an efficient way to manage and assist in determining and granting permissions (paragraphs 6-7 of Heddings). 
As per claim 2, the Prakash combination teaches receiving, from the mobile device, account information associated with the user account in which personal content is included, wherein the personal content is accessible from a server computer receiving, from the mobile device, account information associated with the user account in which personal content is included, wherein the personal content is accessible from a server computer (paragraph 37 wherein mobile device sends set top box a subscription profile; see more info on subscription profile in paragraph 26; see also paragraph 41 wherein mobile device may pass subscription profile to temporary device; see Figure 4, paragraphs 39 wherein server may provide content).
As per claim 3, the Prakash combination teaches receiving an input, via the graphical user interface, to modify access rights to the user account associated with the personal content; and transmitting the modified access rights to the mobile device (paragarph 22 wherein user may manage policies and modify them; rights are uploaded to the service/server/cloud).
As per claim 4, the Prakash combination teaches wherein the GUI is caused o be presented on a display associated with the mobile device, and wherein the GUI includes at least one of an option to grant the media device with access to the personal content based on the usage term and an option to deny the media device with access to the personal content (paragraph 26-35 with presenting user content on device associated with user which is associated with set top box or other content server; content is granted or denied to user based on usage terms).
As per claim 6, the Prakash combination teaches further comprising transmitting a request for a list of accounts, wherein the list of accounts includes the user account associated with the personal content (obvious over Prakash; see paragraph 26 wherein multiple profiles may exist and may be user/device specific; if multiple users or devices, would be obvious to one of ordinary skill in the art to request for accounts which include the user or device’s account).
As per claim 7, as best understood by the Examiner, the Prakash combination teaches wherein the portion of the personal content from being presented in response to determining that the mobile device has been disconnected from the wireless network connection (Weber abstract, Figure 2, with device being in proximity with second device to receive access to content; see paragraph 35, 35 with Bluetooth example for example of proximity/connection; see paragraph 45 wherein if device is no longer in proximity/disconnection state, device will stop presenting content).
Claim 8 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 9 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 10 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 14 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 15 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 18 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 20 is rejected using the same basis of arguments used to reject claim 6 above. 
Claim 21 is rejected using the same basis of arguments used to reject claim 7 above.

Allowable Subject Matter
Claims 5, 12, and 19 would be allowable if rewritten to overcome the the double patenting rejections set forth in this Office action (or provide an approved terminal disclaimer) and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art of record teaches multiple aspects of the claims, the references do not teach all the limitations of claims, including “upon receiving the usage term indicating that the media device is authorized to present the personal content associated with the user account, inhibiting presentation of the graphical user interface.”  Such limitations are not explicitly taught in the prior art of record no are obvious over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495